Affirmed and Opinion filed December 19, 2002








Affirmed
and Opinion filed December 19, 2002.
 
 
                                                                                                                                    
 
 
                                                                                                                                                            
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00088-CV
____________
 
SHAKAZULU ASSEGAI, VII,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 152nd District Court
Harris County, Texas
Trial
Court Cause No. 01-51491
 

 
M
E M O R A N D U M   O P I N I O N




Appellant
Shakazulu Assegai, VII, pro se, appeals from the
dismissal of his claims against the State of Texas.  Appellant=s petition below and appellate brief in this Court include
various allegations regarding the slave trade, discrimination since his birth
in 1945, and the Ku Klux Klan.  Because
he sued the State of Texas for monetary damages of $28 million,[1]
he was required to allege legislative consent. 
See Federal Sign v. Texas Southern University, 951 S.W.2d 401,
405 (Tex. 1997).  He did not, and the
trial court granted the State=s plea to the jurisdiction asserting sovereign immunity.  
On
appeal, appellant presents no argument or authorities establishing any such
waiver.  Accordingly, the judgment is
affirmed.
 
 
 
/s/        Scott
Brister
Chief Justice
 
 
 
 
Judgment rendered and Opinion filed
December 19, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C
Tex. 
R.  App.  P.  47.3(b).
 
 
 
 
 
 




[1]  His
brief in this Court asserts the considerably lower amount of only $11.2 million.